 1

 2

 3

 4

 5

 6

 7

 8                           UNITED STATES DISTRICT COURT
 9                          CENTRAL DISTRICT OF CALIFORNIA
10

11

12   SHANNAN TOMAINO,                                Case No.: 8:19-cv-01131-JLS-ADS
13                                                   Hon. Josephine L Staton
                                    Plaintiff,
14   vs.                                             ORDER FOR DISMISSAL WITH
                                                     PREJUDICE
15   SARM FIVE POINTS PLAZA, LLC, a
     Washington Limited Liability Company;
16   and Does 1-10,                                  Action Filed: June 6, 2019
                                                     Trial Date: TBD
17                              Defendant.
18

19
20         Pursuant to Fed. R. Civ. P. 41, the Court, having considered the documents before
21   it, and being fully advised finds as follows:
22         IT IS ORDERED THAT:

23         Plaintiff Shannan Tomaino’s (“Plaintiff”) entire action is dismissed with prejudice,
24   including all claims stated against Defendant Sarm Five Points Plaza, LLC (“Defendant”).
25
     Dated: September 24, 2019                            JOSEPHINE L. STATON
26                                                         Hon. Josephine L. Staton
                                                           Judge, United States Court
27                                                         Central District of California
28
                                               1
                              ORDER FOR DISMISSAL WITH PREJUDICE
